              Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 1 of 21




     CALEB MARKER (SBN 269721)
 1    Email: caleb.marker@zimmreed.com
     ZIMMERMAN REED, LLP
 2   2381 Rosecrans Ave., Suite 328
     Manhattan Beach, CA 90245
 3   (877) 500-8780 Telephone
     (877) 500-8781 Facsimile
 4
     JASON P. JOHNSTON (Pro hac vice to be filed)
 5    Email: jason.johnston@zimmreed.com
     BRIAN C. GUDMUNDSON (Pro hac vice to be filed)
 6    Email: brian.gudmundson@zimmreed.com
     MICHAEL J. LAIRD (Pro hac vice to be filed)
 7    Email: michael.laird@zimmreed.com
     ZIMMERMAN REED, LLP
 8   80 South 8th Street, Suite 1100
     Minneapolis, MN 55402
 9   (612) 341-0400 Telephone
     (612) 341-0844 Facsimile
10
     Attorneys for Plaintiff
11
12
13                                    UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15   DAVID TERPENING, individually and on          CASE NO.: 5:21-CV-03739
     behalf of all others similarly situated,
16
                         Plaintiff,                COMPLAINT
17
            v.                                     (CLASS ACTION)
18
     AMAZON.COM, INC., a Delaware                  1. Violation of the Wiretap Act (18 U.S.C. §§
19   corporation; and DOES 1-50, inclusive,           2511 et seq.)
                                                   2. Violation of the Washington Consumer
20                        Defendants.                 Protection Act (Wash. Rev. Code §§ 19.86 et
                                                      seq.)
21                                                 3. Violation of the Washington Wiretapping Law
                                                      (Wash. Rev. Code §§ 9.73.030 et seq.)
22
23
                                                   (Jury Trial Demanded)
24
25
26
27
28
                                                    1
                                         CLASS ACTION COMPLAINT
              Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 2 of 21




 1          Plaintiff David Terpening (“Plaintiff”) brings this Complaint, individually and on behalf of all
 2   others similarly situated, against Defendant Amazon.com, Inc., (“Amazon” or “Defendant”), and alleges
 3   upon personal knowledge as to his own actions, and upon information and belief as to counsel’s
 4   investigations, and on information and belief as to all other matters, as follows:
 5                                           NATURE OF ACTION
 6          1.      Defendant Amazon is a multinational technology company providing multiple
 7   technology products and services, including its eponymous e-commerce marketplace, video-on-demand
 8   services and, as pertains to this action, devices and services which make use of its Alexa virtual assistant
 9   (“Alexa Devices”). Sales of Amazon’s Alexa Devices have exploded in the past five years. In four
10   years—from Alexa’s release in 2015 to 2019—Amazon sold over 100 million Alexa Devices. From
11   January 2019 to January 2020, Amazon doubled the sales of Alexa Devices, meaning another 100
12   million Alexa Devices were sold in just a year.
13          2.      Amazon represents that its Alexa Devices work by listening for a specific “wake word”
14   such as “Alexa” which, once spoken, triggers the Alexa device or service to listen to users and respond
15   to user commands. What it does not represent, however, is that a “wake word” does not simply trigger
16   Alexa Devices to listen to and respond to commands. Rather, when Alexa hears a “wake word,” Amazon
17   initiates a process to create and permanently store recordings of the interaction, including the user’s
18   voice, commands, and other sounds, and also captures, among other things, usage data, location data,
19   and other personal information.
20          3.      Amazon, thus, has millions, of recorded interactions between users and its Alexa
21   Devices. Worse, not all those recordings contain conversations that consumers intend for an Alexa
22   Device to hear. In fact, because Alexa Devices are trained to start recoding when the device believes it
23   heard a “wake word,” user conversations may be recorded when the Alexa Device misinterprets the
24   user’s speech and incorrectly identifies a “wake word” that was not said. Thus, Alexa Devices may be
25   recording conversations regardless of whether the user intended to interact with Alexa at all.
26          4.      Amazon’s recordings often contain highly sensitive information. For instance, even when
27   a user intends to interact with an Alexa Device, the interactions between Alexa Devices and their owners
28   range from the mundane, such as “Alexa, what is the weather like today?” to the deeply personal, such
                                                      2
                                      CLASS ACTION COMPLAINT
              Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 3 of 21




 1   as “Alexa, what is the number for the suicide hotline?” Mundane or highly personal, Amazon records
 2   the conversation to be listened to and analyzed later. Moreover, when an Alexa Device incorrectly
 3   identifies a “wake word,” it begins recording private conversations that users did not intend for the Alexa
 4   Device to hear. Indeed, one news article identified thousands of words that incorrectly trigger smart
 5   devices like Alexa to listen and record, including words bearing little familiarity to any “wake word,”
 6   like “unacceptable,” “election,” and “a letter.”1 Each time an Alexa Device mistakes a normal word with
 7   a “wake word,” it records the contents of the ongoing, private conversation. Despite Alexa’s built in
 8   listening and recording functionalities, Amazon failed to disclose that it makes, stores, analyzes, and
 9   uses recordings of these interactions. Amazon, furthermore, failed to disclose that it uses human and
10   artificial intelligence analysts to listen to, interpret, and evaluate these records and otherwise uses these
11   recordings for its own business purposes. Amazon, thus, has a repository of tens of millions of
12   conversations that it maintains and listens to and that is available for Amazon’s use.
13          5.      Amazon misrepresents the extent to which Alexa Devices records user interactions and
14   how Amazon uses them. Amazon markets Alexa Devices as only functioning—i.e. listening to and
15   interacting with user speech—upon the intentional use of “wake words.” For example, Alexa Devices
16   only “light up” or turn on when users address the Alexa Device with a “wake word” and, similarly,
17   Alexa will only respond to user commands after the user addresses it with a “wake word.”
18          6.      For years, Amazon represented that users “control Alexa with [their] voice” and that
19   those interactions with Alexa were “stream[ed] . . . to the cloud” and were used to “respond to [a user’s]
20   requests and improve [Alexa’s] services.” However, Alexa Devices records activity even, in some cases,
21   when not intentionally addressed with a “wake word” and sends the recording to Amazon, whose
22   artificial intelligence, employees and, upon information and belief, third party contractors freely listen
23   to and analyze its contents and make use thereof for Amazon’s business purposes. Amazon never
24   disclosed its widespread creation, storage, and use of those records for its own business purposes that
25   extend beyond improving or personalizing Alexa’s services.
26
     1
27    Dan Goodin, Uncovered: 1000 phrases that incorrectly trigger Alexa, Siri, and Google Assistant, ARS
     Technica (Jul. 1, 2020), https://arstechnica.com/information-technology/2020/07/uncovered-1000-
28   phrases-that-incorrectly-trigger-alexa-siri-and-google-assistant/
                                                        3
                                         CLASS ACTION COMPLAINT
              Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 4 of 21




 1          7.      Amazon’s conduct in surreptitiously recording consumers has violated federal and state
 2   wiretapping, privacy, and consumer protection laws.
 3                                               THE PARTIES
 4          8.      Plaintiff David Terpening is an adult residing in Glendora, California. Plaintiff purchased
 5   and used multiple Alexa Devices since 2016 and was not aware that those Amazon was recording,
 6   storing, analyzing, and otherwise utilizing his speech and other sounds for uses beyond responding to
 7   the commands and questions he issued to his Alexa Devices.
 8          9.          Defendant Amazon.com, Inc. is a Delaware corporation with its headquarters and
 9   principal place of business at 410 Terry Avenue North, Seattle, Washington.
10          10.     Plaintiff does not know the true names and capacities of the defendants sued herein as
11   DOES 1 through 50 (“DOE Defendants”), inclusive, and therefore sues said DOE Defendants by
12   fictitious names. Plaintiff is informed and believes and based on such information and belief alleges that
13   each of the DOE Defendants are contractually, strictly, negligently, intentionally, vicariously liable and
14   or otherwise legally responsible in some manner for the acts and omissions described herein. Plaintiff
15   will amend this Complaint to set forth the true names and capacities of each DOE Defendant when they
16   are ascertained.
17          11.     Upon information and belief, Plaintiff alleges that Amazon and DOE Defendants,
18   inclusive, and each of them, are and at all material times have been, the agents, servants or employees
19   of each other, purporting to act within the scope of said agency, service or employment in performing
20   the acts and omitting to act as averred herein. Each of the Defendants named herein are believed to, and
21   are alleged to have been acting in concert with, as employee, agent, co-conspirator or member of a joint
22   venture of, each of the other Defendants, and are therefore alleged to be jointly and severally liable for
23   the claims set forth herein, except as otherwise alleged.
24                                       JURISDICTION AND VENUE
25          12.     This Court has subject matter jurisdiction over this action pursuant to the Class Action
26   Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2) because at least one Class member is of diverse
27   citizenship from Defendant, there are more than 100 Class members, and the aggregate amount in
28   controversy exceeds $5,000,000, exclusive of interest or costs.
                                                       4
                                      CLASS ACTION COMPLAINT
              Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 5 of 21




 1           13.     This Court has personal jurisdiction over Defendant because they are registered to do
 2   business in this State and maintain offices in California. Defendant’s subsidiary responsible for Alexa
 3   Devices is a2z Development Center, Inc. d/b/a Amazon Lab126 and maintains its headquarters and
 4   principal place of business in the state at 1120 Enterprise Way, Sunnyvale, California. A substantial part
 5   of the events and conduct giving rise to Plaintiff’s claims occurred in this State and Amazon knowingly
 6   sold Alexa devices in California.
 7           14.     Venue is proper in this District because Plaintiff resides and suffered injury as a result of
 8   Defendant’s acts in this District, many of the acts and transactions giving rise to this action occurred in
 9   this district, and Defendant conduct substantial business in this district and has intentionally availed
10   itself of the laws and markets of this District. Defendant is subject to personal jurisdiction in this District.
11                                          FACTUAL ALLEGATIONS
12           15.     Amazon is a multinational technology company headquartered in Seattle and primarily
13   known for its e-commerce marketplace which offers various services including, but not limited to selling
14   and shipping products available on Amazon.com, streaming on-demand videos, television shows, and
15   movies through its Prime Video service, and creating and manufacturing devices such as tablets and
16   microphone-equipped smart speakers equipped with Amazon’s proprietary voice recognition and
17   artificial intelligence program “Alexa” (“Alexa Devices”).
18           16.     Amazon released its first smart speaker in 2010, which it called “Echo,” which has since
19   expanded to numerous other versions of the original Echo products. In 2014, Amazon launched the
20   “Alexa” virtual assistant program which is now integrated with Echo devices and other Alexa Devices.
21   The Alexa virtual assistant operates through Amazon’s Alexa Voice Service which uses artificially
22   intelligent voice recognition and natural language comprehension processes to allow consumers to
23   interact with connected devices equipped with a microphone and speaker.
24           Alexa Devices
25           17.     Alexa Devices are available in various models, including “Echo,” “Echo Dot,” “Echo
26   Plus,” “Echo Sub,” “Echo Show,” “Echo Input,” “Echo Flex,” and “Echo Dot Kids” for children. Alexa
27   Devices are microphone-equipped speakers which are marketed as enabling users to interact with the
28   Alexa “virtual assistant” using “wake words” which allows users to issue commands and ask questions
                                                      5
                                        CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 6 of 21




 1   of Alexa. Upon “waking” Alexa, a user may use their voice to tell the Alexa Device to perform one or
 2   more of many various functions. For example, users may ask Alexa to play music; control house
 3   functions through other smart devices, like thermostats, smart outlets, and smart light bulbs; perform
 4   internet-based searches by asking Alexa questions; and, obtain information such as the news and
 5   weather. In 2019, over 100 million Alexa Devices had been sold worldwide, with approximately 50
 6   million sales in the United States alone. By 2020, the number of Alexa Devices sold doubled to over
 7   200 million, and sales continue to grow.
 8          18.     A typical Alexa Device consists of, at a minimum, a speaker, microphones, a computer,
 9   and the Alexa program itself. Alexa devices also require internet connectivity to operate. Since 2014,
10   Amazon has released more sophisticated Alexa Devices, such as the “Echo Show,” that also contain a
11   camera and screen, and has also integrated Alexa into other Amazon products such as Amazon’s Kindle
12   e-book readers, Fire tablets, and the Amazon Fire TV media player.
13          19.     Alexa can also be added to non-Amazon hardware products through a standalone Alexa
14   app (for Apple or Android mobile devices) or when making use of an Amazon program or app on a non-
15   Amazon device such as when using the Kindle app on an iPad or when browsing on Amazon’s retail
16   market on a mobile phone.
17          Alexa Functionality
18          20.     To use Alexa, a consumer must address the Alexa Device using a “wake word” such as
19   “Alexa” or “Echo.” The wake word must precede any specific command or question or Alexa will not
20   respond. For example, a user might say “Alexa turn on the lights” or “Alexa play I Am the Walrus by
21   the Beatles” or “Alexa, what is the number for the suicide hotline?” Alexa Devices are constantly
22   listening for the “wake word.” When Alexa “hears” the “wake word,” in addition to attempting to
23   perform the requested function, the device automatically begins audio recording which is, in turn,
24   automatically uploaded to Amazon’s Alexa Cloud—a cloud-based data storage and manipulation
25   service. The only way to stop an Alexa Device from “listening” is to turn off the device or unplug it.
26   Since the device is intended to be “hands free” and on “standby” to receive commands and provide
27   information at the convenience of the owner, shutting it off entirely removes the product’s function and
28   usefulness.
                                                   6
                                        CLASS ACTION COMPLAINT
                Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 7 of 21




 1             21.   The Alexa Cloud transcribes a consumer’s voice into text and “translates” that text into
 2   a language statement comprehensible by the computer known as an “intent.” The Alexa Cloud then
 3   sends this “intent” back to the Alexa Device, telling it to act on the “intent” using a given functionality
 4   known as a “skill.” One skill might be playing music, another might be locking or unlocking a smart-
 5   lock. In other words, a consumer accesses content or functionality in a “skill” by asking Alexa to invoke
 6   one of its “skills” using a speech command. While many “skills” are developed by Amazon (and are
 7   available by default), third-party developers are also permitted to develop skills for Alexa, such as to
 8   incorporate Alexa voice command functionality into the functionality of a third-party app or smart
 9   device.
10             22.   While Alexa Devices will listen to—and record—speech and other sound
11   indiscriminately, regardless of the speaker, to set up an Alexa Device and use the companion Alexa app
12   a consumer must have a registered Amazon Alexa account and set-up the device by pairing the Alexa
13   Device with the Alexa app on a computer or mobile device. Once set up and paired, the Alexa Device
14   can be used by anyone within speaking range.
15             Secret Recordings
16             23.   Unbeknownst to users, every interaction between a user and Alexa—including instances
17   where Alexa falsely identifies a “wake word”—is recorded and that recording is sent to Amazon where
18   it stored permanently and reviewed freely by Amazon, its employees, and third parties.
19             24.   Amazon, however, markets its Alexa Devices as responding to only deliberate
20   interactions (i.e. upon the use of a “wake word”), and for years represented that the recordings were
21   “streamed” to the cloud and used only to allow Alexa to respond to the command and to help personalize
22   Alexa’s responses to the user.
23             25.   Amazon failed to disclose to users that it keeps recordings of consumers’ interactions,
24   intentional or not, for its own use. These recordings are permanently stored on Defendant’s servers and
25   are used by Defendant’s employees to train and improve Amazon’s artificial intelligence projects and
26   for other business purposes not essential for the functioning of Alexa Devices.
27             26.   Furthermore, Amazon stores, retains, and analyzes recordings of conversations that users
28   never intended for Alexa to hear. Amazon represents that Alexa Devices only activate upon hearing
                                                    7
                                       CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 8 of 21




 1   specific “wake words.” The devices, however, often activate without a legitimate prompt, including—
 2   though not limited to—due to “mishearing” speech as containing the “wake word.” For example, if a
 3   consumer were to say “I’m going to call Alex and ask him…” Alexa might truncate “Alex” and “and”
 4   and “hear” the word “Alexa,” causing it to wait for a command and—more importantly—immediately
 5   begin the recording. Additionally, the Alexa Device may turn on upon hearing a “wake word” spoken
 6   on a television set or on the radio and begin listening and recording. This can lead to the recording and
 7   analysis of conversations, speech, and other sounds that are private in nature and not intended for
 8   Alexa—or Amazon’s—“ears.” Thus, not only are Amazon unlawfully and deceptively storing
 9   recordings of intentional interactions with Alexa, but also speech and other sounds never intended to be
10   “heard” by Alexa at all.
11          27.     One article, in fact, found that smart devices like Alexa respond to 1,000 “normal” words
12   that are not supposed to trigger the Alexa Device. For instance, the word “election” turns the Alexa
13   Device on, triggering it to record conversations. Given the frequent media and news coverage of, for
14   instance, the presidential election and that users may discuss the election or election results in their
15   homes, Alexa Devices would be frequently and mistakenly turning on and recording conversations that
16   users would not expect to even be “heard” by Alexa.
17          28.     Once the recording is made and sent to Amazon, its employees may access and, in
18   addition, identify the location for the device that made the recordings, and other data collected by Alexa
19   Device such as the functionalities used by the owner and any information contained in the recording.
20   This data is also aggregated with data from other sources, such as the user’s Amazon shopping history,
21   to create fulsome profiles of information that may include deeply personal and private information that
22   Amazon is able to use for its own business purposes.
23          29.     Not only does this covert recording, storing, and analyzing of consumer information
24   entail a profound violation of privacy, but given the increasingly all-encompassing scope of Alexa
25   Devices’ ability to interface with aspects of a consumer’s life (e.g., controlling home security features
26   such as locks and lights, and providing access to personal medical or identity-related information) this
27   storage—unnecessary to the functionality of Alexa Devices—creates a risk from hacking or other
28   unauthorized leveraging of consumer data and processes by third parties (or Amazon personnel).
                                                      8
                                      CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 9 of 21




 1          30.      Amazon personnel fully admitted it failed to clearly disclose to consumers that human
 2   analysts would be listening to the recordings created by Alexa Devices for purposes unrelated to Alexa’s
 3   performance or a personalized response. This is described in an interview with Dave Limp, senior Vice
 4   President of Devices and Services at Amazon.com conducted by PBS Frontline for their documentary
 5   Amazon Empire: The Rise and Reign of Jeff Bezos:
 6                NARRATOR:
                  Once the device is awake and the blue light is on, it’s recording. And last year, it
 7                was revealed that Amazon employs thousands of people around the world to listen
                  and transcribe some of those recordings to help train the system.
 8                JAMES JACOBY [Interviewer]:
                  Do you think that you did a good enough job of disclosing that to consumers? That
 9                there are humans involved in listening to these recordings?
                  DAVE LIMP:
10                We try to articulate what we're doing with our products as clearly as we can. But
                  if I could go back in time and I could be more clear and the team could be more
11                clear on how we were using human beings to annotate a small percentage of the
                  data, I would, for sure. What I would say, though, is that once we realize that
12                customers didn't clearly understand this, within a couple of days we added an opt-
                  out feature so that customers could turn off annotation if they so chose. And then
13                within a month or two later we allowed people to auto-delete data, which they also
                  asked for within that time frame.
14                We're not going to always be perfect, but when we make mistakes, I think the key
                  is that we correct them very quickly on behalf of customers.
15                NARRATOR:
                  But even one of the founders of Amazon Web Services approaches his Alexa
16                devices with caution.
                  JAMES JACOBY:
17                When do you turn off your Alexa?
                  ROBERT FREDERICK, Former senior manager, Amazon Web Services:
18                I turn off my Alexa when I know for a fact that the conversation that I am going to
                  have or whenever I just want to have a private moment. I don’t want certain
19                conversations to be heard by humans, conversations that I know for a fact are not
                  things that should be shared, then I actually turn off those particular listening
20                devices.2
21          31.      More than 200 million Amazon smart speaker devices have been sold worldwide, leading
22   to the unauthorized capture, recoding, and storing of millions of private conversations on Defendant’s
23   servers. Recorded conversations may include discussions about medications, business deals, banking
24   details, phone numbers, and full names. In addition, Amazon’s Echo Dot Kids, which is a smart speaker
25   specifically designed for children, also records and collects transcripts of voice recordings and other
26   user data produced by children. Additionally, Alexa does not distinguish between conversations entered
27
     2
        PBS Frontline, Amazon Empire: The Rise and Reign of Jeff Bezos, transcript available at
28   https://www.pbs.org/wgbh/frontline/film/amazon-empire/transcript/ (last visited May 14, 2021).
                                                     9
                                      CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 10 of 21




 1   into only by Amazon users, Amazon Prime Members, and Alexa owners and those that involve a speaker
 2   who does not have any contractual relationship with Amazon.
 3          32.     Users may opt to set up “voice profiles” for themselves and members of their household.
 4   This allows Alexa to identify who is speaking and personalize their experience accordingly. More
 5   importantly—for Amazon’s purposes—this allows even more sophisticated and thorough individualized
 6   data aggregation on Alexa Cloud, helping Amazon to create a robust profile of consumers and their
 7   household members which it uses for its own business purposes.
 8          33.     Amazon does not delete its recordings after they have fulfilled their function—i.e. after
 9   they have been converted to an “intent” and used to perform a “skill,” as Amazon represents. Rather,
10   unknown to consumers, Amazon permanently stores recordings on its own servers. These recordings
11   are then trawled by both artificial intelligence programs and human employees for Amazon’s own
12   commercial purposes, including for use in training various Amazon artificial intelligence projects. Upon
13   information and belief, this personal information is also shared with third parties and aggregated with
14   data acquired from third parties to develop a frighteningly robust profile of a given Alexa user.
15          34.     The only way to stop Defendant from making these recordings is to mute the Alexa
16   Device’s microphone or unplug the device, thereby defeating its utility. Further, while Alexa Device
17   users may request that Defendant delete all of the information obtained from a smart speaker device, a
18   user may not stop Defendant from collecting the data in the first place. Amazon only provided users
19   with the ability to delete records in 2019.
20          Plaintiff’s Experiences
21          35.     Plaintiff is an adult citizen of the State of California who purchased and used Alexa
22   Devices, including the “Echo,” “Echo Dot,” “Echo Show,” and “Echo Flex” in the years between 2016
23   and the present.
24          36.     Every time Plaintiff used his Alexa Device, Amazon recorded Plaintiff’s voice and other
25   sounds and permanently stored those recordings on its servers. It is possible—though known only to
26   Defendant—that Amazon also had Plaintiff’s recordings analyzed by either human or artificial
27   intelligence analysts and made other uses of those recordings for its own business purposes.
28          37.     Plaintiff was unaware at all relevant times that his Alexa Devices were recording and
                                                       10
                                       CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 11 of 21




 1   permanently storing Plaintiff’s voice and other sounds, including when the Alexa Device was “awoken”
 2   by another individual in the house or in error. Plaintiff was unaware that his voice would be recorded
 3   and stored even when speaking at a distance and not intending to speak to Alexa at all. Plaintiff was
 4   likewise unaware at all relevant times that the voices and other sounds of other members of Plaintiff’s
 5   household and Plaintiff’s guests would be captured and stored by Amazon as described.
 6          38.      Plaintiff expected his Alexa Device to only “listen” when prompted by the use of the
 7   “wake word,” and did not expect that recordings would be stored or evaluated by Amazon. These
 8   considerations are material to Plaintiff as a reasonable consumer. Had Plaintiff known that Amazon
 9   permanently stored and listed to recordings made by its Alexa device, Plaintiff would either have not
10   purchased the Alexa Device or would have demanded to pay less.
11                                           CLASS ALLEGATIONS
12          39.      Plaintiff brings this action on behalf of himself and all others similarly situated as a class
13   action pursuant to Fed. R. Civ. P. 23 and other applicable rules of civil procedure. Plaintiff seeks to
14   represent the following putative class (the “Class”):
15                All adult U.S. citizens who owned and used an Alexa Device or downloaded and used
                  the Alexa app during the Class Period.
16
            40.      The “Class Period” dates back four years (or the length of the longest applicable statute
17
     of limitations for any claim asserted) from the date this action was commenced and continues through
18
     the present and the date of judgment. Specifically excluded from the Class are: (a) any officers, directors
19
     or employees of Defendant; (b) any judge assigned to hear this case (or spouse or immediate family
20
     member of any assigned judge); (c) any employee of the Court; (d) any juror selected to hear this case;
21
     and (e) any attorneys of record and their employees.
22
            41.      Plaintiff reserves the right to amend or modify the class definition(s) with greater
23
     specificity, by further division into subclasses, and/or by limitation to particular issues.
24
            42.      Defendant subjected Plaintiff and Class members to the same unfair, unlawful, and
25
     deceptive practices and harmed them in the same manner. The conduct described above is the
26
     Defendant’s standard business practice.
27
28
                                                     11
                                          CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 12 of 21




 1          43.       Numerosity. The Class members are so numerous that joinder of each individual class
 2   member would be impracticable and unfeasible and likely includes at least tens of millions of individuals
 3   who purchased and used an Alexa devices. The individual Class members are ascertainable as the names
 4   and addresses of all class members can be identified in the business records maintained by Defendant.
 5   Given that over 200 million Alexa Devices have been sold worldwide, with approximately half of those
 6   in the United States, the number of Class members is likely in the tens of millions, and can be determined
 7   more precisely through discovery. The Class is, however, clearly so large that Class members cannot be
 8   consolidated in one complaint and it would be impractical for each to bring suit individually. Plaintiff
 9   does not anticipate any difficulties in the management of the action as a class action.
10          44.       Commonality and Predominance. There is a well-defined community of interest
11   among the Class members and common questions of both law and fact predominate over questions
12   affecting individual members. These common legal and factual questions include, but are not limited to,
13   the following:
14          A.        Whether Alexa Devices and the Alexa app recorded the voices and other sounds of
15                    people in proximity to them;
16          B.        Whether Amazon stores such recordings on its servers;
17          C.        Whether Amazon analyzed or otherwise made use of such recordings;
18          D.        Whether such analysis included human and/or artificial intelligence analysis;
19          E.        Whether a reasonable consumer would have purchased an Alexa Devices at the sold price
20                    if they were aware that the Alexa Devices were a) recording sounds even when not
21                    intentionally addressed; b) permanently storing recorded sounds; c) allowing recorded
22                    sounds to be analyzed by human and/or artificial intelligence analysts; d) allowing
23                    recorded sounds to be utilized by Amazon for its own business purposes; e) capturing
24                    and storing sounds made by other members of the owner’s household and guests;
25          F.        Whether Amazon was required to obtain consent from Alexa Device owners to a) record;
26                    b) store; c) analyze; d) make other business uses of, Alexa Device owners’ speech and
27                    other sounds and those of other members of the Alexa Device owner’s household and
28                    guests;
                                                     12
                                          CLASS ACTION COMPLAINT
     Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 13 of 21




 1   G.   Whether Amazon in fact obtained consent from Alexa Device owners to a) record; b)
 2        store; c) analyze; d) make other business uses of, Alexa Device owners’ speech and other
 3        sounds and those of other members of the Alexa Device owner’s household and guests.
 4   H.   Whether Alexa Device owners had a reasonable expectation of privacy and
 5        confidentiality in the content of their speech and other sounds;
 6   I.   Whether Amazon unlawfully collected and disseminated Alexa Device owners’ personal
 7        information;
 8   J.   Whether Amazon omitted material facts with regard to the recording, storage, analysis,
 9        and use of Alexa Device owners’ speech and other sounds;
10   K.   Whether Amazon made affirmative misrepresentations as to its conduct in recording
11        storage, analysis, and use of Alexa Device owners’ speech and other sounds;
12   L.   Whether Amazon was required to warn Alexa Device owners that their speech and other
13        sounds will be recorded, stored, analyzed and used for Amazon’s business purposes;
14   M.   Whether Amazon did warn Alexa Device owners that their speech and other sounds will
15        be recorded, stored, analyzed and used for Amazon’s business purposes;
16   N.   Whether Alexa Devices recorded speech and other sounds even when not activated by
17        use of a “wake word”;
18   O.   Whether Amazon adequately disclosed to Alexa Device owners that their speech and
19        other sound would be recorded, stored, analyzed, and utilized in the manner described;
20   P.   Whether the storage and analysis of Alexa Device recordings was necessary for the
21        functionality of those devices;
22   Q.   Whether Alexa Devices permanently stored or analyzed text, email, and other messages
23        they are instructed to send by consumers;
24   R.   Whether Amazon’s conduct in recording, storing, analyzing, and utilizing Alexa Device
25        owners’ speech and other sounds violated the Federal Wiretap Act, 18 U.S.C. §§ 2511,
26        2520;
27   S.   Whether Amazon’s conduct in recording, storing, analyzing, and utilizing Alexa Device
28        owners’ speech notwithstanding its representations that Alexa only begins “listening”
                                           13
                            CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 14 of 21




 1                  upon “hearing” a “wake word” and its omission of the fact that that consumer recordings
 2                  are stored, analyzed and used for Amazon’s business purposes violates the Washington
 3                  Consumer Protection Act, Wash. Rev. Code § 19.86.010 et seq.;
 4          T.      Whether Amazon’s conduct in recording, storing, analyzing, and utilizing Alexa Device
 5                  owners’ speech and other sounds violated the Washington wiretapping law Wash. Rev.
 6                  Code § 9.73.030;
 7          U.      Whether Defendant’s conduct was knowing or intentional;
 8          V.      Whether, as a result of Defendant’s conduct, Plaintiff and the Class are entitled to
 9                  damages, including compensatory, statutory, punitive or treble damages and the amount
10                  of such damages;
11          W.      Whether, as a result of Defendant’s conduct, Plaintiff and the Class are entitled to
12                  equitable relief, such as declaratory or injunctive relief;
13          45.     Typicality. Plaintiff’s claims are typical of those of the Class members in that they arise
14   out of the same course of conduct of Defendant. Plaintiff and the Class members each sustained, and
15   will continue to sustain, damages arising from Defendant’s common and uniform course of wrongful
16   conduct, as alleged more fully herein. The effort Plaintiff undertakes to pursue their own claims will
17   significantly benefit the Class’ members because of the identical nature of the issues across the Class.
18          46.     Adequacy of Representation. Plaintiff will continue to fairly and adequately represent
19   and protect the interests of the members of the Class. Plaintiff shares a common interest with the Class
20   members, with respect to the conduct of the Defendant herein and redress of injury. Plaintiff has suffered
21   an injury-in-fact as a result of the conduct of the Defendant, as alleged herein. Plaintiff has retained
22   counsel who are competent and experienced in the prosecution of complex consumer fraud, mass tort,
23   and class actions. Plaintiff and his counsel intend to prosecute this action vigorously and faithfully for
24   the benefit of the Class members. Plaintiff and Plaintiff’s counsel have no interests contrary to the Class
25   members, and will fairly and adequately protect the interests of the Class.
26          47.     Community of Interest. The proposed Class has a well-defined community of interest
27   in the questions of fact and law to be litigated. The common questions of law and fact are predominant
28   with respect to the liability issues, relief issues and anticipated affirmative defenses. The named Plaintiff
                                                             14
                                            CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 15 of 21




 1   has claims typical of the Class members.
 2          48.        Superiority. The certification of the Class in this action is superior to the litigation of a
 3   multitude of cases by members of the putative Class. Class adjudication will conserve judicial resources
 4   and will avoid the possibility of inconsistent rulings. Moreover, there are members of the Class who are
 5   unlikely to join or bring an action due to, among other reasons, their reluctance to spend large sums of
 6   time and money to recover what may be a relatively modest individual recovery. Equity dictates that all
 7   persons who stand to benefit from the relief sought herein should be subject to the lawsuit and hence
 8   subject to an order spreading the costs of the litigation among the class members in relationship to the
 9   benefits received. The damages and other potential recovery for each individual member of the Class
10   are modest relative to the substantial burden and expense of individual prosecution of these claims.
11   Given the amount of the individual members of the Class’ claims, few, if any, members could or would
12   afford to seek legal redress individually for the wrongs complained of herein. Even if the members of
13   the Class themselves could afford individual litigation, the court system could not. Individualized
14   litigation presents a potential for inconsistent or contradictory judgments. Individualized litigation
15   increases the delay and expense to all parties and the court system presented by the complex legal and
16   factual issues of the case. By contrast, the class action device presents far fewer management difficulties,
17   and provides the benefits of single adjudication, economy of scale, and comprehensive supervision by
18   a single court.
19          49.        In the alternative, the above-referenced Class may be certified because:
20                     a. The prosecution of separate actions by the individual members of the Class would
21                        create a risk of inconsistent or varying adjudication with respect to individual Class
22                        members’ claims which would establish incompatible standards of conduct for
23                        Defendant;
24                     b. The prosecution of separate actions by individual members of the Class would create
25                        a risk of adjudications which would as a practical matter be dispositive of the interests
26                        of other members of the Class who are not parties to the adjudications, or which
27                        would substantially impair or impede the ability of other members to protect their
28                        interests; and,
                                                       15
                                            CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 16 of 21




 1                  c. Defendant has acted or refused to act on grounds generally applicable to the Class,
 2                       thereby making appropriate final and injunctive relief with respect to the Class.
 3                                                 COUNT ONE
 4                                         Violation of the Wiretap Act
 5                                            18 U.S.C. §§ 2510 et seq.
 6          50.     Plaintiff incorporates all preceding and succeeding allegations as if fully set forth herein.
 7          51.     Plaintiff brings this claim individually and on behalf of the Class.
 8          52.     The Federal Wiretap Act, 18 U.S.C. § 2510 et seq., prohibits the interception of any wire,
 9   oral, or electronic communications. The statute confers a civil cause of action on “any person whose
10   wire, oral, or electronic communication is intercepted, disclosed, or intentionally used in violation of
11   this chapter.” 18 U.S.C. § 2520(a).
12          53.     “Electronic communication” is defined as “any transfer of signs, signals, writing, images,
13   sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio,
14   electromagnetic, photoelectronic or photooptical system that affects interstate or foreign commerce…”
15   18 U.S.C. § 2510(12).
16          54.     “Intercept” is defined as “the aural or other acquisition of the contents of any wire,
17   electronic, or oral communication through the use of any electronic, mechanical, or other device.” 18
18   U.S.C. § 2510(4).
19          55.     “Contents” is defined as “includ[ing] any information concerning the substance, purport,
20   or meaning of that communication.” 18 U.S.C. § 2510(8).
21          56.     “Person” is defined as “any employee, or agent of the United States or any State or
22   political subdivision thereof, and any individual, partnership, association, joint stock company, trust, or
23   corporation.” 18 U.S.C. § 2510(6). Plaintiff and the Class are persons as identified by § 2510(6) of the
24   Act.
25          57.     Alexa Devices are devices for the purposes of the Act because they include software used
26   to intercept electronic communication.
27          58.     Amazon, through its design, authorship, programming, knowing and intentional
28   installation, activation, and/or other involvement with Alexa Devices and the Alexa virtual assistant has
                                                         16
                                          CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 17 of 21




 1   intentionally intercepted, endeavored to intercept, and/or procured others to intercept or endeavor to
 2   intercept, electronic communications and described herein, in violation of 18 U.S.C. § 2511(1)(a). This
 3   interception was acquired during transmission during the real-time interface between the Alexa Device
 4   and the Alexa Cloud and other Amazon services and processes, to acquire the content of Plaintiff and
 5   the Class’ electronic communications, including their personally identifiable information as described.
 6          59.     The contents intercepted include information concerning the substance, purport, or
 7   meaning of that communication, including, but not limited to: dates, times, locations and purpose of
 8   appointments and parties thereto; media preferences; dates, times and parties to phone calls and other
 9   electronic communications; contents of email, text, and other electronic messages; contents of
10   conversations, the contents of online searches; IP addresses; zip codes; product model numbers;
11   hardware and software versions; region and language settings; contents of media consumed or accessed
12   through or in the presence of an Alexa Device; the contents of a user’s “phone book” of contacts;
13   conversations in people’s homes; people singing; involuntary sounds; bank details; and full names.
14          60.     As described herein, Amazon intercepted Plaintiff’s and the Class’s communications
15   during transmission, simultaneous with their occurrence.
16          61.     As a result, Plaintiff and the Class have suffered harm and injury, including due to the
17   interception and transmission of private and personal, confidential, and sensitive communications,
18   sounds, content, and data.
19          62.     Plaintiff and the Class have been damaged by the interception and/or disclosure of their
20   communications in violation of the Wiretap Act, as described herein, and are thus entitled to preliminary,
21   equitable, or declaratory relief; statutory and punitive damages; and reasonable attorneys’ fees and
22   litigation costs reasonably incurred. 18 U.S.C. § 2520(b).
23                                                COUNT TWO
24                          Violation of the Washington Consumer Protection Act
25                                      Wash. Rev. Code §§ 19.86 et seq.
26          63.     Plaintiff incorporates all preceding and succeeding allegations as if fully set forth herein.
27          64.     Plaintiff brings this claim individually and on behalf of the Class.
28          65.     The Washington Consumer Protection Act (CPA) prohibits “[u]nfair methods of
                                                17
                                    CLASS ACTION COMPLAINT
               Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 18 of 21




 1   competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.” Wash.
 2   Rev. Code § 19.86.020.
 3             66.   Amazon has committed unfair acts and practices in the conduct of trade or commerce, in
 4   violation of RCW 19.86.020, by violating Alexa Device owners’ rights to privacy, by storing private
 5   information about Alexa Device owners, and by misrepresenting its recording practices to Alexa Device
 6   owners, because Amazon misrepresented and omitted that it permanently stored, analyzed, and utilized
 7   recordings for its own business purposes. Upon information and belief, Amazon shared its collected data
 8   with third parties for profit or other business purposes, which further violates the CPA.
 9             67.   Amazon represents to consumers that its Alexa Devices are simple human-computer
10   interfaces that respond to consumer commands to perform computing functions and omits that it records
11   speech and other sounds of the user and their household, and stores such recordings. Amazon also omits
12   that it has these recordings analyzed by human and artificial intelligence analysts and makes other uses
13   of this data for its own business purposes. Amazon misrepresents to consumers that the only usage of
14   data is to respond to commands and personalize that user’s experience, omitting disclosure of the fact
15   that user data—including but not limited to audio recordings—are analyzed and utilized for Amazon’s
16   own business purposes not related to a given user’s experience of the Amazon Device. Finally, Amazon
17   misrepresents Alexa Devices as only “listening” when intentionally addressed with a “wake word,”
18   when in fact Alexa Devices can begin “listening” and recording without being intentionally addressed
19   at all.
20             68.   Amazon committed its conduct in the context of trade or commerce. Amazon sells its
21   Alexa Devices in interstate commerce in markets across the nation. Additionally, Alexa Device owners
22   can use their Alexa Device to make purchases, including through the Amazon e-commerce marketplace.
23   Additionally, Amazon uses its covert recordings of Alexa Device owners for business purposes affecting
24   interstate commerce, including on information and belief by providing that data to third parties for profit.
25             69.   The public interest is harmed by Amazon’s conduct in recording, storing, analyzing, and
26   utilizing the private speech and other sounds of the citizens of this state who have a fundamental privacy
27   interest in this information. Additionally, to the extent that Amazon uses this data for improvements to
28   its products and services or transmits such data to third parties for profit or other benefit, Amazon is
                                                       18
                                        CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 19 of 21




 1   deriving an unfair competitive advantage as a result of its covert recording.
 2           70.     Plaintiff and the Class have been injured by paying more for Alexa Devices than they
 3   would have been willing to pay were it fully disclosed that such devices are recording, storing, analyzing
 4   and utilizing their private information. Additionally, Plaintiff and the Class have been harmed in their
 5   privacy interests through this conduct.
 6           71.     Plaintiff and the Class expected their Alexa Device to only “listen” when prompted by
 7   the use of the “wake word,” and did not expect that recordings would be stored by Amazon. These
 8   considerations are material to Plaintiff and the Class as reasonable consumers. Had Plaintiff and the
 9   Class known this, they would either have not purchased the Alexa Device or would have demanded to
10   pay less.
11           72.     Plaintiff and the Class are entitled to damages and reasonable attorney’s fees pursuant to
12   Wash. Rev. Code § 19.86.090.
13                                               COUNT THREE
14                               Violation of the Washington Wiretapping Law
15                                     Wash. Rev. Code §§ 9.73.030, et seq.
16           73.     Plaintiff incorporates all preceding and succeeding allegations as if fully set forth herein.
17           74.     Plaintiff brings this claim individually and on behalf of the Class.
18           75.     Washington law prohibits the interception or recording of a private phone call, in-person
19   conversation, or electronic communication, unless all parties to the communication consent. Wash. Rev.
20   Code § 9.73.030.
21           76.     Plaintiff and the Class used Alexa Devices in their homes and other private locations.
22           77.     When Plaintiff and the Class used the Alexa Devices, Amazon recorded speech and other
23   sounds as well as details of the device interactions and stored those recordings on its cloud servers
24   indefinitely.
25           78.     Amazon conducted analysis using both human and artificial intelligence analysts of these
26   stored recordings and data and made use thereof for their own business purposes.
27           79.     Plaintiff and the Class had no reason to expect, and did not expect, that Amazon would
28   create permanent recordings of their speech and other sounds and details of their Alexa interactions.
                                                       19
                                       CLASS ACTION COMPLAINT
             Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 20 of 21




 1          80.     Plaintiff and the Class reasonably expected that their speech and other sounds and details
 2   of their Alexa interactions would remain private.
 3          81.     Plaintiff and the Class did not consent to their speech and other sounds and details of
 4   their Alexa interactions being recorded, stored, analyzed, and made use of by Amazon.
 5          82.     Amazon created, analyzed, and utilized the recordings made of Plaintiff and the Class
 6   and the details of their Alexa interactions intentionally.
 7          83.     Amazon’s creation of persistent recordings of Plaintiff and the Class’s speech and other
 8   sounds and details of their Alexa interactions consisted of interception and use of oral and electronic
 9   communications without the consent of all parties to those communications, in violation of Wash. Rev.
10   Code § 9.73.030.
11          84.     Amazon’s intentional and unlawful conduct violated Plaintiff and the Class’ right to
12   privacy in their confidential communications as protected by Wash. Rev. Code § 9.73.030.
13          85.     Amazon’s intentional and unlawful conduct caused Plaintiff and the Class injury to their
14   dignity, well-being, and security.
15          86.     Plaintiff individually and on behalf of the Class seeks (1) an injunction requiring Amazon
16   to obtain consent prior to recording Alexa Device interactions, to delete all such recordings already
17   made, and to implement tools and processes sufficient to prevent such unauthorized recordings in the
18   future; (2) damages equal to $100 per day up to $1,000 under Wash. Rev. Code § 9.73.060; (3) costs
19   and reasonable attorney’s fees under Wash. Rev. Code § 9.73.060.
20                                           PRAYER FOR RELIEF
21          WHEREFORE, Plaintiff, individually and on behalf of all other similarly aggrieved persons,
22   pray for judgment against Defendant as follows:
23          1.      For an order certifying that the action may be maintained as a class action and appointing
24                  Plaintiff and their undersigned counsel to represent the Class in this litigation;
25          2.      An order appointing Plaintiff as class representative;
26          3.      An order appointing counsel for Plaintiff as class counsel;
27          4.      For an order declaring that the acts and practices of Amazon, as set out above, violate the
28                  state and federal privacy laws cited herein;
                                                        20
                                         CLASS ACTION COMPLAINT
            Case 5:21-cv-03739-NC Document 1 Filed 05/18/21 Page 21 of 21




 1         5.     Awarding damages, including nominal, statutory, trebly damages, and punitive damages
 2                where applicable, to Plaintiff and the Class in an amount to be determined at trial;
 3         6.     For a permanent injunction enjoining Defendant from continuing to harm Plaintiff and
 4                members of the Class and the public, and violating Washington law in the manners
 5                described above;
 6         7.     An award of reasonable attorneys’ fees and costs;
 7         8.     An award of pre- and post-judgment interest, to the extent allowable;
 8         9.     An award of such other further injunctive and declaratory relief as is necessary to protect
 9                the interests of Plaintiff and the Class; and
10         10.    Such other and further relief as the Court may deem just and proper.
11                                     DEMAND FOR JURY TRIAL
12         Plaintiff hereby demands a jury trial of her claims to the extent authorized by law.
13                                                       Respectfully submitted,
14                                                       ZIMMERMAN REED, LLP
15   Date: May 18, 2021                          By:     /s/ Caleb Marker
                                                         Caleb Marker
16                                                       2381 Rosecrans Ave., Suite 328
                                                         Manhattan Beach, CA 90245
17                                                       (877) 500-8780 Telephone
                                                         (877) 500-8781 Facsimile
18
19                                                       ZIMMERMAN REED, LLP
20                                                       Jason P. Johnston (Pro hac vice to be filed)
                                                          Email: jason.johnston@zimmreed.com
21                                                       Brian C. Gudmundson (Pro hac vice to be filed)
                                                          Email: brian.gudmundson@zimmreed.com
22                                                       Michael J. Laird (Pro hac vice to be filed)
                                                          Email: michael.laird@zimmreed.com
23                                                       80 South 8th Street, Suite 1100
                                                         Minneapolis, MN 55402
24                                                       (612) 341-0400 Telephone
                                                         (612) 341-0844 Facsimile
25
                                                         Attorneys for Plaintiff
26
27
28
                                                  21
                                       CLASS ACTION COMPLAINT
